Citation Nr: 1619470	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in November 2008.  The Veteran was notified of this decision in December 2008 and did not appeal; thus, the decision become final. 

2.  Evidence received since the denial of service connection for tinnitus raises a reasonable possibility of substantiating the claim.

3.  The Veteran currently has tinnitus.
 
4.  The Veteran was exposed to acoustic trauma during service.

5.  The Veteran's tinnitus is related to the acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The November 2008 rating determination denying service connection for tinnitus became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a November 2008 rating determination, the RO denied service connection for tinnitus.  In denying service connection for tinnitus, the RO indicated that the Veteran's service treatment records, to include the separation examination, were negative for treatment for, or diagnosis of, tinnitus.  The RO indicated that it sent the Veteran an August 2008 letter explaining the need for evidence showing that his tinnitus was incurred in or caused by military service.  The RO noted that the Veteran did not submit any evidence.  The RO also reported that they had asked for an examination and medical opinion to see if this condition might be related to his service.  It observed that they had received notification from VAMC St. Louis that he had failed to report for the scheduled VA examination in November 2008.  The RO indicated that evidence expected from the examination might have been material to the outcome of this claim and could not be considered.  The RO stated that service connection could be granted for a disability which began in military service or was caused by some event or experience in service.  It indicated that service connection for tinnitus was denied since there was no evidence the claimed condition existed.  The RO indicated that when the Veteran was willing to report for a VA examination, he was to let them know of his willingness in writing.

The Veteran was informed of this decision in writing in December 2008 and did not appeal nor was evidence received which would have allowed the claim to remain open.  

Evidence available to the Board at the time of the prior decision included statements from the Veteran as to his exposure to acoustic trauma in service, the Veteran's service treatment records, and the notation that he had failed to report for his November 2008 VA examination.  

Evidence added to the record subsequent to the November 2008 rating determination includes statements from the Veteran and his representative about his noise exposure and continuity since service; VA treatment records, which now contain a notation of tinnitus; and the results of two VA audiological examinations, both of which indicated that the test results were not reliable.  

As to the Veteran's statements, the Veteran has reported that he has had tinnitus since his period of service.  Also added to the record is a notation of tinnitus at the time of a February 2006 VA audiological evaluation.  

As to the two VA examinations, while the examiners indicated that the results of  the examinations were inconsistent, which resulted in the testing being discontinued, neither examiner addressed the issue of tinnitus.  

In addition to the above, the Board notes that since the prior rating determination, tinnitus has been added to the list of chronic presumptive diseases, allowing for a more liberalizing review of the claim.  

Given the finding of tinnitus in VA treatment records, the Veteran's reports of tinnitus since service, and regulations relating to tinnitus, the newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will now address the Veteran's claim for tinnitus on a de novo basis.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus. Fountain v. McDonald, 27 Vet. App. 258 (2015)

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's military records establish that he served as a Light Weapons Infantryman.  He is also the recipient of the Combat Infantry Badge.  The Board concedes that the Veteran was exposed to acoustic trauma during active service as exposure to weapons fire is consistent with his documented duties and the circumstances of his service.  

Based on the above, the Board also finds that the Veteran is a combat veteran for VA purposes.  Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to weapons fire while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. 

The VA examiners have not provided any opinion as to the etiology of the Veteran's tinnitus.  While the Veteran's service treatment records do not note any findings of tinnitus, the Veteran, by his own statements, has indicated that he had tinnitus in service. 

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for tinnitus is granted.  

Service connection for tinnitus is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


